DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claims 1-25 remain pending in this application.
The 35 USC 103 rejection of claims has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-25 are drawn to a device (system) which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim 1 has been amended (shown bold) now to recite:
 “A medical device for assessing risk of patient deterioration in an in-patient hospital environment, comprising: 
a memory storing data identifying a plurality of presentable clinical conditions, an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-patient hospital environment, a plurality of predictive risk assessment processes associated with the plurality of presentable clinical conditions, and a corresponding plurality of clinical criteria associated with the plurality of predictive risk assessment processes; 
a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals; 
one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals; and 
at least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to 
generate ECG data over a predetermined period of time based on the ECG signals, 
generate physiologic data over the predetermined period of time based on the one or more physiologic signals, 
Page 21 of 40receive at least one of medical history and demographic information of the in-hospital patient, 
identify a first clinical condition from the plurality of presentable clinical conditions based on the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient, wherein the first clinical condition has associated therewith a first benchmark projectory, 
identify a first predictive risk assessment process from the plurality of predictive risk assessment processes, the first predictive risk assessment process being associated with the first clinical condition selected from the plurality of presentable clinical conditions, 
execute the first predictive risk assessment process to generate a first risk estimate of rapid deterioration of the in-hospital patient due to the first clinical condition within an upcoming time period based on data acquired from the plurality of sensing electrodes and data acquired from the one or more physiologic sensors, 
determine an observed trajectory of the first clinical condition of the in-hospital patient based on at least some of the ECG data and at least some of the physiologic data, 
evaluate a first degree of similarity between the observed trajectory and the first benchmark trajectory associated with the first clinical condition,
evaluate a second degree of similarity between the observed trajectory and a second benchmark trajectory associated with a second clinical condition,  
in response to determining that the second degree of similarity is greater than the first degree of similarity, transmit a notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will be monitored using criteria associated with the second clinical condition, and
execute a second predictive risk assessment process from the plurality of predictive risk assessment processes, wherein executing the second predictive risk assessment process generates a second risk estimate of rapid deterioration of the in-hospital patient due to the second clinical condition based on data acquired from the plurality of sensing electrodes and data from the one or more physiologic sensors.” 
Claim 1 is specifically directed to the abstract idea (See limitations not underlined above) of certain methods of organizing human activities based on managing personal behavior and interactions between people regarding: “identifying and executing a predictive risk assessment process to generate a first risk estimate for the first clinical condition, a second risk estimate for the second clinical condition based on the data acquired from medical devices”. 
Claims 14 and 24 similarly recite steps of claim 1, such as determining a first trajectory of the clinical condition based on the received patient data over a first upcoming time period to produce a first predictive value. Claims 14 and 24 recite determining a second patient assessment based on determining a second trajectory using the second clinical condition received. Claims 14 and 24 recite determining whether the patient is likely to require emergency medical intervention within either first or second time periods based on the first trajectory outside clinical criteria or second trajectory outside clinical criteria. These steps also correspond to certain methods of organizing human activities based on managing personal behavior and interactions between people regarding determining whether the patient is likely to require emergency medical intervention and generate and transfer a notification. 
The mere nominal recitation of a generic processor and generic memory devices do not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Claims 2-13, 15-23 and 25 are ultimately dependent from claims 1, 14, 24 and include all the limitations of Claims 1, 14, 24. Therefore, claims 2-13, 15-23 and 25 recite the same abstract idea. Claims 2-13, 15-23 and 25 describe further limitations determining trajectory of risk factors. These are all just further describing the abstract idea recited in claims 1, 14, 24, without adding significantly more.  
Accordingly, claims recite an abstract idea.


Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a memory”, “a plurality of electrodes”, “one or more physiologic sensors”, and “a processor coupled to memory to identify risk assessment process, determine trajectories based on the received data”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). 
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving/storing data and generating/transmitting data/notification, and these functions correspond to insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining trajectories of risk of a patient by executing identified risk assessment process and received patient data steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
Claims recite “a memory”, “a plurality of electrodes”, “one or more physiologic sensors”, and “a processor coupled to memory to identify risk assessment process, determine trajectories based on the received data” and these devices (external monitoring devices and computer processor) are generic devices as well-known in the healthcare industry and indicated in the Applicant’s specification as well (current specification, par. 4-5-background).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As discussed above, the additional element of transmitting and receiving information to and from a user device amounts to insignificant extra-solution activity. It is also determined to be well-understood, routine and conventional activity in the field (see MPEP 2106.05(d) II).
Therefore, these elements of the limitations constitute well-understood, routine, conventional activity. Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Therefore, claims 1-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Applicant argues that the previous office action indicates that the following are insignificant extra-solution activities:
"a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals"; 
"one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals"; 
" "at least one processor being configured to generate ECG data over a predetermined period of time based on the ECG signals"; and 
"at least one processor being configured to... generate physiologic data over the predetermined period of time based on the one or more physiologic signals".
In response, Examiner submits that the rejection has been updated and any typographical error has been removed. As the updated rejection above indicates that the functions of receiving/storing data and generating/transmitting data/notification are insignificant extra-solution activities (see MPEP 2106.05 (g)). The medical devices (a plurality of sensing electrodes and one or more physiologic sensors) and the processor in the claim steps are recited at a high-level of generality. The medical devices obtain and provide patient physiological data (generic medical sensor devices) and the processor performing generic computer functions of generating risk assessments based on the received data and providing a notification (Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
Applicant argues that the plurality of sensing electrodes and one or more physical sensors are physical elements and cannot be considered to be “data gathering or data output”. In response, Examiner submits that the claim limitations are not directed to sensing electrodes or physical sensors, but are directed to using the data obtained from these devices. Therefore, these devices are not the core of the invention, they are used to obtain data from the patient in order to determine risk assessments of the patient. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626